Name: Commission Regulation (EEC) No 2252/92 of 30 July 1992 laying down detailed rules for applying the special scheme for raspberries intended for processing
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production; NA;  food technology
 Date Published: nan

 Avis juridique important|31992R2252Commission Regulation (EEC) No 2252/92 of 30 July 1992 laying down detailed rules for applying the special scheme for raspberries intended for processing Official Journal L 219 , 04/08/1992 P. 0019 - 0029 Finnish special edition: Chapter 3 Volume 44 P. 0073 Swedish special edition: Chapter 3 Volume 44 P. 0073 COMMISSION REGULATION (EEC) No 2252/92 of 30 July 1992 laying down detailed rules for applying the special scheme for raspberries intended for processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1991/92 of 13 July 1992 establishing a special scheme for raspberries intended for processing (1), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the united of account and the conversion rates to be applied for the purposs of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, Whereas Regulation (EEC) No 1991/92 inlcudes specific provisions to remedy the deficiencies in the production and marketing of raspberries intended for processing; whereas the aid provided for is paid to specifically recognized producers' organizations which have submitted a programme to improve the competitiveness of the sector approved by the competent national authority; Whereas it should be recalled that this specific recognition is not conditional on previous recognition pursuant to Article 13 of Council Regulation (EEC) No 1035/72 of 18 May 1992 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EEC) No 1754/92 (5); whereas recognition is granted independently of the latter provided that the particular conditions laid down for granting it are observed; Whereas the conditions for recognition must include reasonable assurances that the producers' organizations in receipt of Community aid will, through the extent and duration of their activities and through their modus operandi, contribute to the desired improvement in the conditions under which the products in question are produced and marketed; whereas, to ensure minimum stability in the producers' organizations, they must of necessity include in their statutes specific clauses guaranteeing producers control over the decisions and functioning of the organization and clauses laying down penalties for infringing the rules agreed; Whereas the marketed quantities should be determined for the payment of the flat-rate aid to recognized producers' organizations which have presented a programme to improve the competitiveness of the sector, approved by the competent national authority; whereas unfavourable weather conditions in the production region during the relevant marketing year for calculating the aid may introduce very noticeable distortions in the application of the aid scheme; whereas provision should be made to calculate the aid in such cases on the basis of the quantities marketed in the marketing year following the year noticeably affected by the aforementioned wheather conditions; Whereas the various measures, which may inlcude individual or joint measures provided for under the programme to improve the comeptitiveness of the sector producing raspberries for processing, should be determined; whereas, although if falls to the national authorities to approve the programmes, collaboration and administrative cooperation with the Commission for the purpose of guaranteeing the aims of the regulations should allow the Commission to request, where necessary, amendments to the draft programme or even reject the granting of both national and Community financial assistance; Whereas specific rules should be drawn up for the approval of joint measures in the programmes of producers' organizations located in the same production zone and, even more importantly, for the approval of transnational measures; Whereas certain general and financial provisions should be laid down for aid financed by the European Agricultrual Guidance and Guarantee Fund, Guarantee Section, subject to the conditions laid down in Regulation (EEC) No 1991/92; whereas it should be recalled that Community aid may only be paid in any event to the Member State after or at the vbery most at the same time that the national contribution is paid out, subsequent to appropriate checks; Whereas the maximum amount of aid per hectare, fixed for measures relating to cultural and/or varietyl improvement of production, should be converted into the national currency concerned at the agricultural conversion rate applicable on the first day of each marketing year, in accordance with the provisions of Regulation (EEC) No 1676/85; Whereas implementation of the various specific measures in question involves a compelling obligation on the beneficiary producers' organization to submit full and detailed information, at determined intervals, to the authority appointed by Member State so as to allow the said authority to monitor the fulfilment of the committments entered into by the producers' organization; Whereas the obligation on the aid beneficiary to provide information cannot in itself guarantee that the measures are well administered; whereas it is therefore necessary to specify the documentary checks and-on-the spot inspections which the national authority must carry out, depending on the type of financial assistance provided for in the said Regulation; Whereas the most serious failures to comply with the obligations laid down in Regulation (EEC) No 1991/92 or in this Regulation must be appropriately penalized; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Producers's organizations engaged in the production and marketing of raspberries intended for processing - which have received specific recognition in accordance with Title I, - and which have submitted a programme to improve the competitiveness of the sector producing raspberries for processing in accordance with Title II which has been approved by the Member State concerned, shall qualify for the specific measures provided for in Regulation (EEC) No 1991/92, subject to the rules laid down in this Regulation. TITLE I Specific recognition of producers' organizations for raspberries intended for processing Article 2 Member States shall grant specific recognition under Regulation (EEC) No 1991/92 to producers' organizations and groups of producers (hereinafter referred to as 'producers' organizations') engaged in the production and marketing of raspberries intended for processing: - which have been set up at the instigation of the producers themselves with a view to achieving, in the sector producing raspberries for processing, the objectives referred to in Article 13 (1) (a) of Regulation (EEC) No 1035/72, - which require their members to meet the obligations listed in this Article, - which make available to their members technical facilities for pre-sales operations, particularly the packaging and, where applicable, the storage of the products concerned, - whose statutes: (a) make it compulsory for producers to have all their production of raspberries for processing sold by the producers' organization; (b) include provisions designed to ensure that producers have control over the organization anf the decisions which it takes; (c) lay down penalties for any infringement of the organization's rules by producers belonging thereto; (d) make it compulsory for producers: - to belong to the producers' organization for a period of at least three years, - to give at least 12 months' advance notice of their departure therefrom; (e) include provisions concerning the fees to be paid by their members, - which provide evidence of a sufficient level of economic activity, in accordance with Article 2 (1) of Regulation (EEC) No 1991/92, - which keep separate accounts for their activities relating to raspberries for processing. Article 3 1. Producers' organizations shall submit their appliction for specific recognition under Regulation (EEC) No 1991/92 to the competent authority designated by the Member State not later than 12 months after entry into force of the said Regulation. 2. Applications for recognition shall be accompanied by the articles of incorporation and the particulars listed in Annex I. 3. The competent authority shall check the accuracy of the particulars supplied by scrutiny of the documents and by on-the-spot inspections. In doubtful cases the competent authority shall carry out any appropriate checks to ensure compliance with the conditions set down in Article 2.' 4. Specific recognition shall be granted within three months of lodging the application. However, if additional enquiries are necessary, the three-month time limit may be extended to six months. 5. Each year, before 1 December, producers' organizations shall forward to the competent authority an updated version of the particulars listed in Annex I. Article 4 The competent authority shall make periodic checks, and at least every three years, to ensure that the producers' organizations recognized in accordance with Article 3 are operating in the correct manner and that they are observing the conditions laid down for their recognition. The competent authority shall withdraw specific recognition if it finds that: - the obligations on which recognition is conditional have not been met, - the particulars referred to in Article 3 (5) have not been supplied. Article 5 Each year, by 31 January, the Member States concerned shall forward to the Commission: - a list of the producers' organizations for raspberries for processing which have received specific recognition under Regulation (EEC) No 1991/92, - for each producers' organization, the form shown in Annex I, duly completed. Article 6 For the purposes of granting the flat-rate aid to recognized producers' organizations as provided for in Article 2 (2) of Regulation (EEC) No 1991/92, the volume of produce marketed means the quantity actually sold for processing during the first marketing year following the date of specific recognition. Where poor weather conditions in the production region result in a reduction of more than 20 % in the harvest of the producers' organization, the quantity marketed shall be that actually sold for processing during the second marketing year following the date of specific recognition. TITLE II The programme to improve the competitiveness of the sector producing raspberries for processing Article 7 1. The measures referred to in Article 5 (1) of Regulation (EEC) No 1991/92 shall include, as appropriate, the following measures: (a) mechanization of the harvest: purchase and depreciation of raspberry harvesting machinery; (b) adaptation of existing plantations with a view to cultural and/or varietal improvement: - the grubbing of canes, followed by the planting of new canes, - varietal conversion, with a view to quantitative and/or qualitative genetic improvement, - the improvement of cultivation techniques regarding the management and spacing of plantations; (c) technical advice: - the provision to members of technical assistance to prepare for the mechanization of harvesting, to improve crop management and to coordinate all measures relating to production. 2. The measures referred to in Article 5 (2) of Regulation (EEC) No 1991/92 shall include, as appropriate, the following measures: (a) the scientific preparation and dissemination of measures to overcome weaknesses in production structures: - the use of new varieties with higher yields and/or of a quality better tailoired to the requirements of users and more suited to processing, - the preparation of new methods for controlling certain diseases. These measures shall be submitted and implemented in direct cooperation with institutes and/or bodies which are competent in this field; (b) the development of new products and/or new uses for processed products: - market surveys, - the search for new outlets, - commercial studies concerning the design of packaging and presentation, - the development of new products, from conception to marketing, - cost-benefit analysis of new conservation techniques. These measures shall be submitted and implemented in direct cooperation with processors or processors' organizations; (c) a survey on the development potential of the market for fresh raspberry products: - an analysis of the market outlook for fresh produce and the feasibility, for the production areas in view of their access to the market, to redirect part of their production away from the processing industry and onto the market for fresh produce. Article 8 1. Producers' organizations shall submit their draft programmes for approval by the competent authority designated by the Member State, in the form shown in Annex II and together with all the supporting documents. Implementation of the programme must not commence until the latter has been approved by the competent national authority. 2. The competent authority shall take a decision on the draft programme within five months of receiving it. Requests for changes as referred to in paragraph 3 (b) shall result in an interruption of that period. The competent authority shall: - use all appropriate means, including on-the-spot inspections, to check the accuracy of the information provided on the production of raspberries for processing by the members of the producers' organization at the time when the programme is submitted, - check that the programme takes the form shown in Annex II and complies with the objectives of this Title, - verify the economic consistency and technical validity of the draft programme, the validity of the estimates and the financing plan and the timetable for implementation. Before the end of the third month following receipt of the draft programmes, the competent authority shall forward to the Commission those which may, in its opinion, be approved under Article 6 of Regulation (EEC) No 1991/92, together with a general assessment of their compliance with the criteria referred to in the third indent of the second subparagraph. Within 40 days of receiving such communication, the Commission shall, if necessary, request the competent authority to reject programmes or have them modified. 3. The competent authority shall: (a) either approve programmes if they meet the requirements of Regulation (EEC) No 1991/92 and of this Title; (b) or request changes to drafts, either on its own initiative or at the Commission's request. Draft programmes may not be approved until they incorporate the changes requested; (c) or reject programmes, either on its own initiative or at the Commission's request. 4. (a) Approval of programmes relating also to measures to be submitted and implemented jointly by producers' organizations whose members are from one or more production areas shall, where necessary, be subject to approval of the joint section in the programmes of the other producers' organizations concerned. (b) A production area shall cover the entire national territory of a Member State. (c) In the case of transnational joint measures, the competent authorities of the Member States concerned shall collaborate closely when approving the plans. 5. During the implementation of each programme, the competent authority shall make periodic checks, by means of the reports which are to be sent to it each year by the producers' organizations concerned and by means of on-the-spot inspections, on the progress being made with the implementation of the approved programme, on whether the work done complies with the technical and financial requirements, and on the accuracy of the supporting documents submitted. At least two on-the-spot inspections shall be conducted on each programme in the course of implementation. Article 9 Each year, by 31 January, the competent authority shall forward to the Commission a report on the progress made in the implementation of the approved programmes and on the outcome of the inspections carried out and shall provide the Commission with all relevant information should any difficulties arise in the course of implementation which could jeopardize fulfilment of the undertakings given by the producers' organizations. TITLE III General and financial provisions Article 10 1. 70 % of the provisional amount of the flat-rate aid to recognized producers' organizations which have submitted a programme to improve the competitiveness of the sector producing raspberries for processing approved by the competent national authorities shall be paid by the national authorities to producers' organizations not later than two months after the programme is approved. 2. The provisional amount shall be determined, where necessary, on the basis of the quantity marketed by each producers' organization as shown in the application for recognition. 3. The definitive amount of the aid shall be fixed and the balance of that amount shall be paid not later than one month following the communication by the producers' organization to the competent national authority of the quantity marketed during the first marketing year following its recognition. Article 11 1. To obtain Community aid for their programme to improve the competitiveness of the sector producing raspberries for processing, the producers' organizations qualifying therefore shall submit an aid application to the competent national authority at the end of each marketing year. 2. Aid applications shall be submitted in accordance with Annex III within the two months following the end of the marketing year, and must be accompanied by the invoices and all other equivalent documents relating to the work done. 3. Financing of expenditure incurred for measures implemented jointly by several producers' organizations shall be shared among those organizations and be equal to the expenditure incurred during the marketing year in question. 4. Where applications are submitted after the above-mentioned time limit has expired, aid shall be reduced by 5 %. Article 12 The competent authorities of the Member States, having checked the aid applications and the documentary evidence produced in support thereof, shall pay, each year within the three months following the lodging of the application for aid, the aid granted by the Member State and the Community in accordance with Article 6 (3) of Regulation (EEC) No 1991/92. Article 13 The rate to be used each year for the conversion into national currency of the maximum amount of aid per hectare referred to in Article 6 (3) of Regulation (EEC) No 1991/92 shall be the agricultural conversion rate in force on the first day of the marketing year concerned. Article 14 1. Should any aid have been paid in error, Member States shall recover the amounts paid, plus the interest thereon from the date when the aid was paid until the date when it is recovered. The rate of interest to be applied shall be that in force for similar recovery operations under national law. Member States shall recover all aid pursuant to Regulation (EEC) No 1991/92 to producers' organizations which cease their activities before the end of the third year following the date of specific recognition referred to in Title I of this Regulation, or from which specific recognition has been withdrawn pursuant to Article 4. 2. Aid recovered shall be paid to the disbursing agency or departments and deducted by the latter from expenditure financed by the European Agricultural Guidance and Guarantee Fund Guarantee Section in proportion to the Community financing. 3. The financial consequences arising from inability to recover sums paid shall be borne by the Commission in proportion to the Community financing. Article 15 Member States shall take the necessary steps to penalize any serious failure to fulfil the undertakings given or the obligations contracted under Regulation (EEC) No 1991/92 and this Regulation. Article 16 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 199, 18. 7. 1992, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9. (4) OJ No L 118, 20. 5. 1972, p. 1. (5) OJ No L 180, 1. 7. 1992, p. 23. ANNEX I DATA SHEET FOR PRODUCERS' ORGANIZATIONS Member State: Year: Marketing year: The data provided below relate to the 1. Business name: 2. Legal form: 3. Statutes (Attach a copy) 4. Address (Street, number, locality, telephone number, telex number) - of the administrative headquarters: - of the sales headquarters: 5. Territory covered: 6. Number of members: - Number of producers: - Number of non-producer members (where applicable): 7. Particulars of members: Please enclose a list of members, providing the following particulars: - surname and first name - number of plots used to grow raspberries for processing, together with the registration numbers of the plots - quantities harvested - yield obtained per hectare 8. Financing provided by members: Membership fees Other form of funding Joining fee: Annual fee: - flat-rate amount: - percentage: 9. Rules laid down by the producers' organization: - Rules relating to farming skills: yes no - Rules relating to production - Rules relating to marketing (please enclose a copy of these rules). 10. Technical facilities made available to members (optional) A. Preparation and packaging station Yes No Brief description of the facility (constituent parts, area covered, etc.): B. Equipment installed: - refrigerated storage yes no capacity: m3 or tonnes - other (please specify): capacity: tonnes: 11. Staff responsible for: - administration: - management: - preparation, packaging, storage: - marketing: - technical assistance: 12. Total area of members' plantations: Product Area (ha) Raspberries for processing Raspberries (for consumption, fresh) Other fruit and vegetables (1) (1) Optional 13. Sales data for the preceding marketing year Product Produce harvested (tonnes) Unsold stocks (tonnes) Losses (tonnes) Produce marketed (tonnes) Average price obtained (national currency/tonnes) Value of produce marketed Raspberries for processing 14. Profit or loss on operations during the preceding marketing year: 15. Programme to improve the competitiveness of the sector producing raspberries for processing: (a) Date of submission: Date of approval: Date of implementation: (b) Brief description of the measures planned/proposed/in progress (delete where inapplicable): - individual measures: - joint measures: To be completed by the Member State 16. Recognition - under Article 13 of Regulation (EEC) No 1035/72 (1) Date: Decision No: Published in on 17. Specific recognition under Article 2 of Regulation (EEC) No 2252/92 Date: Decision No: Published in on 18. Withdrawal of specific recognition Date: Decision No: Published in on 19. Checks carried out Date: Subject: Comments: (1) Where applicable ANNEX II Description of the programme to improve the competitiveness of the sector producing raspberries for processing A. Definition of the geographical area concerned 1. Individual measures 2. Joint measures B. Description of the initial situation as regards: 1. Production: - number of holdings, area farmed, yield per hectare, volume of production harvested and importance thereof in relation to national production, - status of plantations (age, density, size, presence of other fruit trees, etc.), - technical infrastructure available to the holdings. 2. Technical assistance. 3. Marketing: Brief descriptiÃ µon of existing facilities, equipment and capacity. 4. Problems preventing normal continuation of production. C. Production potential: objectives and prospective outlets D. Objectives pursued by the programme. 1. Description of the objectives to be attained through the programme. 2. Description of the objectives of each measure. 2.1. Individual measures 2.1.1. mechanization of the harvest 2.1.2. restructuring and conversion of plantations: replanting 2.1.3. technical assistance 2.2. Joint measures 2.2.1. Scientific preparation and dissemination of measuresd to overcome weaknesses in structures - genetic improvement - adopotion of new varieties - acquisition of certified material - disease control - preservation of product quality after harvesting - tailoring the quality of the product opf the needs of the processing industry. 2.2.2. Development of new products and/or new outlets: - development of new products and - improvement of how existing products are marketed. 2.2.3. Market study on the outlook for development of the market for fresh produce. E. Joint measures, information on: 1. the producers' organizations taking part in joint measures under the programme; 2. institutes and/or bodies taking part in scientific preparation and dissemination measures; 3. processors and/or groups of processors taking part in measures to develop new products or outlets. F. Necessary investments: 1. Overall cost of the programme, broken down by measure; 2. Provisional cost, broken down by year of implementation. G. Foreseeable period of implementation and annual timetable, over a period not exceeding eight years. ANNEX III AID APPLICATION PROVIDED FOR IN ARTICLE 11 Business name of the producers' organization: Administrative address: (Street, number, locality, telephone number, telex number) Bank and account number to which the aid should be paid: Specific recognition under Article 2 of Regulation (EEC) No 2252/92: Date: Decision No: Production and total area of the holding: Marketing year: List of measures carried out during the marketing year Type of measure and supporting documents enclosed Amount (in national currency) 1. Individual measures A. Mechanization of harvesting 1. Invoice No of 2. Invoice No of 3. Invoice No of 4. Invoice No of B. Cultural and/or varietal improvement of production 1. Invoice No of 2. Invoice No of 3. Invoice No of 4. Invoice No of C. Technical assistance 1. Invoice No of 2. Invoice No of 3. Invoice No of 4. Invoice No of 2. Joint measures A. Scientific preparation and dissemination 1. Invoice No of 2. Invoice No of 3. Invoice No of 4. Invoice No of B. Development of new products and/or outlets 1. Invoice No of 2. Invoice No of 3. Invoice No of 4. Invoice No of C. Market study on the outlook for development of the market for fresh produce 1. Invoice No of 2. Invoice No of 3. Invoice No of 4. Invoice No of Total expenditure on the competitiveness programme over the marketing year: To be completed by the Member State Aplication received on A. Eligible expenditure for all measures, except those relating to cultural and/or varietal improvement of production Amount (in national currency) 1. Total expenditure declared: 2. Total amount not eligible in the programme: 3. (1 - 2) Expenditure to be taken into consideration: 4. (3 Ã  0,65) Eligible expenditure: B. Eligible expenditure for measures relating to cultural and/or varietal improvement of production and maximum eligible amount 1. Total expenditure declared: 2. Total amount not eligible in the programme: 3. (1 - 2) Expenditure to be taken into consideration: 4. (3 Ã  0,65) Eligible expenditure: 5. Exchange rate on 1 June 19 . .: 6. Eligible expenditure in ecus: 7. Total area concerned: 8. (6 : 7) Eligible amount/ha, reduced where appropriate to ECU/1 100 ha: 9. Total eligible amount: (8 Ã  5 Ã  7) C. Amount to be paid A4 + B9 D. Amount payable by the EAGGF (C Ã  40) 65